DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the amendment filed on 6/15/2021 which amended claims 1, 9, 11, 12, 13, 16, and 20. Claims 1-20 are currently pending.  

Abstract
Acknowledgment is made of the amendments the abstract filed 6/15/2021. The amended abstract is accepted. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious in the treatment block being multilayered in an up-down direction, a plurality of transfer mechanisms each configured to transfer the substrate are respectively provided along the up-down direction in a transfer region of a plurality of transfer regions, each transfer region extending in the width direction, and in a layer, 
Regarding claim 20, the prior art of record, either alone or in combination, fails to teach or render obvious in the treatment block being multilayered in an up-down direction, a plurality of transfer mechanisms each configured to transfer the substrate are respectively provided along the up-down direction in a transfer region of a plurality of transfer regions, each transfer region extending in the width direction, and in a layer, in the treatment block, at a height position accessible from the transfer-in/out mechanism in the relay block, a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side, a plurality of pre-exposure storages each configured to store the substrate before the exposure are provided along the width direction in at least one of two regions between which the transfer region is interposed in a depth direction perpendicular to the width direction, and a non-treatment unit which causes no change of state in the substrate is provided at a portion where the pre-exposure storages are not provided in 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Kaneko et al. (US PGPub 2008/0117390, Kaneko hereinafter) discloses a coating and developing apparatus configured to form a resist film on a substrate, transfer the substrate to an exposure apparatus, and then perform a developing treatment on the substrate exposed in the exposure apparatus (Figs. 1-5, 8, paras. [0033]-[0036], [0040], [0045], [0046], [0048]-[0052], pattern forming system 1 includes a coating/developing apparatus 2 to coat the wafer W with resist. A transfer system including transfer mechanism 11c, wafer transfer arms 16, 17, interface station transfer mechanisms 21, 22, and 25 transfer the wafers W to exposure apparatus 3 where the wafer is exposed. Following exposure, the wafer is developed in coating/developing apparatus 2), the coating and developing apparatus comprising: a treatment block in which a treatment module configured to treat the substrate before the exposure or after the exposure is provided (Figs. 1-5, 8, paras. [0033], [0035]-[0039], [0043]-[0044], [0050]-[0056], coating/developing apparatus 2 includes multiple processing units for treating the wafer W before and after the exposure in exposure apparatus 3); and a relay block configured to couple the treatment block and the exposure apparatus in a width direction (Figs. 1-5, paras. [0033]-[0035], [0042]-[0044], interface station 13 couples coating/developing apparatus 2 with exposure apparatus 3 and forms part of the coating/developing apparatus 2 (see para. [0033])), wherein: in the relay block, a transfer-in/out mechanism configured to transfer the substrate into/out of the exposure apparatus is provided (Figs. 1-5, paras. [0042], [0043], [0051], [0053], [0061], [0068], [0071], first interface station transfer mechanism 21 and second interface transfer mechanism 22 transfer wafers W into and out of the exposure apparatus 3); and in the treatment block being multilayered in an up-down direction (Figs. 1-5 and 8, processing unit group G7, processing unit group G8, and processing unit group G9 include multiple units arranged vertically), a transfer mechanism configured to transfer the substrate is provided in a transfer region extending in the width direction (Figs. 1-5 and 8, paras. [0042], [0043], [0051], [0053], [0061], [0068], [0071], first interface station transfer mechanism 21 and second interface transfer mechanism 22 transfer wafers W and are present in transfer regions extending in the X direction and Y directions), and in the treatment block, at a height position accessible from the transfer-in/out mechanism in the relay block (Figs. 1-5 and 8, coating/developing apparatus 2 includes processing unit group G7, processing unit group G8, and processing unit group G9 with units accessible to first interface station transfer mechanism 21 and second interface transfer mechanism 22), a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side (Figs. 4, 5, and 8, paras. [0046], [0051], the second interface station transfer mechanism 22 includes two forks 22a and 22b to mount and transfer wafers W), a plurality of pre-exposure storages each configured to store the substrate before the exposure are provided (Figs. 1, 5, and 8, para. [0043], an incoming buffer cassette INBR and periphery light exposure unit WEE are arranged in processing group G7 to permit storage of the wafers prior to transfer to the exposure apparatus 3. The processing group G7 is positioned in one region of two regions that are on either side of first interface station transfer mechanism 21 and second interface transfer mechanism 22), and a non-treatment unit which causes no change of state in the substrate is provided (Figs. 1 and 4, para. [0043], a transfer unit TRS is provided in eighth processing group G8 in a region in which group G7 is not present). Kaneko does not teach or suggest a plurality of transfer mechanisms each configured to transfer the substrate are respectively provided along the up-down direction in a transfer region of a plurality of transfer regions, each transfer region extending in the width direction, and in a layer, in the treatment block, a plurality of pre-exposure storages each configured to store the substrate before the exposure are provided along the width direction in at least one of two regions between which the transfer region is interposed in a depth direction perpendicular to the width direction, and a non-treatment unit which causes no change of state in the substrate is provided at a portion where the pre-exposure storages are not provided in the two regions.
Kim et al. (US PGPub 2009/0165950, Kim hereinafter) discloses a buffer unit arranged in the same vertical layer as treating modules (Figs. 8 and 10, buffer unit 70), and wherein the pre-exposure deliverer is provided in a plurality of layers (Figs. 1-10, first buffer unit 70 and first substrate receiving portion 52 are provided in different heights); and the transfer mechanism is shared among the plurality of layers (Figs. 1-10, para. [0066], the first interface unit robot 200a transfers wafers to buffer unit 70 and first substrate receiving portion 52), but Kim does not teach or render obvious and in a layer, in the treatment block, at a height position accessible from the transfer-in/out mechanism in the relay block, a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side, a plurality of pre-exposure storages each configured to store the substrate before the exposure are provided along the width direction in at least one of two regions between which the transfer region is interposed in a depth direction perpendicular to the width direction, and a non-treatment unit which causes no change of state in the substrate is provided at a portion where the pre-exposure storages are not provided in the two regions. 
Hayashida et al. (US PGPub 2010/0021621) discloses a coating and developing system including inspection modules (Figs. 1, 3-5, para. [0061]-[0062], inspection station S5 includes inspection modules E1-E3), transfer stages (Fig. 3, para. [0061], TRS8 and TRS9), and buffer units (Fig. 3, para. [0061], buffer unit BU) in an inspection station, but Hayashida does not teach or render obvious in a layer, in the treatment block, at a height position accessible from the transfer-in/out mechanism in the relay block, a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side, a plurality of pre-exposure storages each configured to store the substrate before the exposure are provided along the width direction in at least one of two regions between which the transfer region is interposed in a depth direction perpendicular to the width direction, and a non-treatment unit which causes no change of state in the substrate is provided at a portion where the pre-exposure storages are not provided in the two regions,
Furusho et al. (US PGPub 2012/0181239) discloses a coating and developing apparatus including non-treatment units arranged in a layer vertically beneath shelf units for including units for pre-treatment of the substrates (Fig. 3, paras. [0035], chemical units U7 and U8 include chemical bottles 13 arranged under shelf units U1 to U3), but Furusho et al. does not teach or render obvious in the treatment block being multilayered in an up-down direction, a plurality of transfer mechanisms each configured to transfer the substrate are respectively provided along the up-down direction in a transfer region of a plurality of transfer regions, each transfer region extending in the width direction, and in a layer, in the treatment block, at a height position accessible from the transfer-in/out mechanism in the relay block, a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side, a plurality of pre-exposure storages each configured to store the substrate before the exposure are provided along the width direction in at least one of two regions between which the transfer region is interposed in a depth direction perpendicular to the width direction, and a non-treatment unit which causes no change of state in the substrate is provided at a portion where the pre-exposure storages are not provided in the two regions.
Nakaharada et al. (US PGPub 2013/0112224) discloses multiple delivery units arranged between inspection units and cleaning units in a width direction of an interface station in a coating and developing system (Figs. 1 and 4, paras. [0051]-[0054]) and includes multiple wafer transfer apparatuses in the treatment station (Figs. 1 and 3, paras. [0045]-[0046]), but Nakaharada et al. fails to teach or suggest in a layer, in the treatment block, at a height position accessible from the transfer-in/out mechanism in the relay block, a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side, a plurality of pre-exposure storages each configured to store the substrate before the exposure are provided along the width direction in at least one of two regions between which the transfer region is interposed in a depth direction perpendicular to the width direction, and a non-treatment unit which causes no change of state in the substrate is provided at a portion where the pre-exposure storages are not provided in the two regions.
Enokida et al. (US PGPub 2013/0078061) discloses multiple wafer transfer mechanisms arranged vertically in the treatment section (Fig. 3, para. [0047], transfer mechanisms 70-72) of a coating and developing system including thermal treatment units and delivery units in the same layer (Fig. 3, para. [0045], [0046]), but Enokida does not teach or suggest in a layer, in the treatment block, at a height position accessible from the transfer-in/out mechanism in the relay block, a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side, a plurality of pre-exposure storages each configured to store the substrate before the exposure are provided along the width direction in at least one of two regions between which the transfer region is interposed in a depth direction perpendicular to the width direction, and a non-treatment unit which causes no change of state in the substrate is provided at a portion where the pre-exposure storages are not provided in the two regions.
Nakashima (US PGPub 2015/0096682) discloses multiple substrate transfer arms arranged vertically in a coater/developer and multiple chemical liquid containers arranged beneath the layers including the transfer arms (Fig. 19, paras. [0059]-[0060], [0063]-[0067]), but Nakashima does not teach or render obvious in a layer, in the treatment block, at a height position accessible from the transfer-in/out mechanism in the relay block, a deliverer on which the substrate is mounted when the substrate is delivered between both the blocks is provided at an end on the relay block side, a plurality of pre-exposure storages each configured to store the substrate before the exposure are provided along the width direction in at least one of two regions between which the transfer region is interposed in a depth direction perpendicular to the width direction, and a non-treatment unit which causes no change of state in the substrate is provided at a portion where the pre-exposure storages are not provided in the two regions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882